DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 4 (figures 10-13, claims 1-6 and 9-19)  in the reply filed on 10/04/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 14-16 and 18-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura et al. (US 2015/0035634).
Regarding claim 1, Nakamura et al. (figures 1a-2 and para 0023-0040) discloses a wound coil having a winding portion (33a), including at least one turn, and a lead-out portion extending from an end portion of the winding portion to provide a separation space (see figures 1a-1b), together with the winding portion, the wound coil including a metal wire having a surface on which an insulating coating portion (51) is disposed;  a body embedding the wound coil therein and including magnetic powder particles and an insulating resin (see figure 2 and para 0038) and an insulating layer (41) disposed on at least one of a surface of the winding portion and a surface of the lead-out portion providing the separation space.(see the insulating layer 41 filling the separation space (s1/s2)) 
Regarding claim 2, Nakamura et al. (figure 1a) discloses wherein a portion of the metal wire is exposed from the insulating coating portion (51) and faces the separation space, and the insulating layer (41) is disposed on an exposed surface of the metal wire.
Regarding claim 14, Nakamura et al. (figure 1a and para 0027) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.
Regarding claim 15, Nakamura et al. (para 0027-0028) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.
Regarding claim 16, Nakamura et al. (figures 1a-2 and para 0023-0040) discloses a wound coil (33) including a metal wire having a surface on which an insulating coating portion (51) is disposed, and having a winding portion (33a), having at least one turn (see figure 1b), and a lead-out portion (33b) extending from an end portion to provide a separation space (see figure 1b), together with the winding portion (see figure 1b); a body including magnetic metal powder particles and an insulting resin and embedding the wound coil therein (para 0038); and an insulating layer (41) disposed on an exposed surface of the metal wire exposed from the insulating coating portion, and facing the separation space (see figure 2).(see the insulating layer 41 filling the separation space (s1/s2)) 
Regarding claim 18, Nakamura et al. (figure 1a and para 0027) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.
Regarding claim 19, Nakamura et al. (para 0027-0028) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al. (US 2018/0114631) in view of Nakamura et al. (US 2015/0035634).
Regarding claim 1, Ida et al. (figures 1-2c and para 0038-0048) discloses a wound coil (12) having a winding portion (12a), including at least one turn, and a lead-out portion extending from an end portion of the winding portion to provide a separation space (see figures 2a-2c), together with the winding portion, the wound coil including a metal wire having a surface on which an insulating coating portion (14) is disposed;  a body embedding the wound coil therein and including magnetic powder particles and an insulating resin (see figure 1 and para 0040).
Ida et al does not expressly discloses an insulating layer disposed on at least one of a surface of the winding portion and a surface of the lead-out portion providing the separation space. 
Nakamura et al. (figures 1-2 and para 0027) discloses an insulating layer (41) disposed on at least one of a surface of the winding portion and a surface of the lead-out portion providing the separation space.(see the insulating layer 41 filling the separation space (s1/s2)) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating layer disposed on at least one of a surface of the winding portion and a surface of the lead-out portion providing the separation space as taught by Nakamura et al. to the inductive device of Ida et al. so as to greatly decrease the chances of a short circuiting occurring between the turns.
Regarding claim 2, Nakamura et al. (figure 1a) discloses wherein a portion of the metal wire is exposed from the insulating coating portion (51) and faces the separation space, and the insulating layer (41) is disposed on an exposed surface of the metal wire.
Regarding claim 14, Nakamura et al. (figure 1a and para 0027) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.
Regarding claim 15, Nakamura et al. (para 0027-0028) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.
Regarding claim 16, Ida et al. (figures 1-2c and para 0038-0048) discloses a wound coil (12) including a metal wire having a surface on which an insulating coating portion (14) is disposed, and having a winding portion (12a), having at least one turn (see figure 12b), and a lead-out portion (12b) extending from an end portion to provide a separation space (see figures 2a/2b), together with the winding portion (see figure 2a); a body including magnetic metal powder particles and an insulting resin and embedding the wound coil therein (para 0040).
Ida et al does not expressly discloses an insulating layer disposed on an exposed surface of the metal wire exposed from the insulating coating portion, and facing the separation space. 
Nakamura et al. (figure 1a) discloses an insulating layer (41) disposed on an exposed surface of the metal wire exposed from the insulating coating portion, and facing the separation space (see figure 2).(see the insulating layer 41 filling the separation space (s1/s2)) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an insulating layer disposed on an exposed surface of the metal wire exposed from the insulating coating portion, and facing the separation space as taught by Nakamura et al. to the inductive device of Ida et al. so as to greatly decrease the chances of a short circuiting occurring between the turns.
Regarding claim 18, Nakamura et al. (figure 1a and para 0027) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.
Regarding claim 19, Nakamura et al. (para 0027-0028) discloses wherein a thickness of the insulating coating portion is different from a thickness of the insulating layer.

3.	Claims 1-2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al. (US 2018/0114631) in view of Kim et al. (US 2015/0255208).
Regarding claim 1, Ida et al. (figures 1-2c and para 0038-0048) discloses a coil (12) having a winding portion (12a), including at least one turn, and a lead-out portion extending from an end portion of the winding portion to provide a separation space (see figures 2a-2c), together with the winding portion, the wound coil including a metal wire having a surface on which an insulating coating portion (14) is disposed;  a body embedding the wound coil therein and including magnetic powder particles and an insulating resin (see figure 1 and para 0040).
Ida et al does not expressly discloses an insulating layer disposed on at least one of a surface of the winding portion and a surface of the lead-out portion providing the separation space. 
Kim et al. (figures 1-3 and para 0052-0060) discloses an insulating layer (91) disposed on at least one of a surface of the winding portion (42) and a surface of the lead-out portion providing the separation space.(Note: the lead out portion is considered to be the outermost coil pattern which will have a similar configuration as the upper portion that is explained in figure 3) 

    PNG
    media_image1.png
    368
    730
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein an insulating layer disposed on at least one of a surface of the winding portion and a surface of the lead-out portion providing the separation space as taught by Kim et al. to the inductive device of Ida et al. so as to greatly decrease the chances of a short circuiting occurring between the turns.
Regarding claim 2, Kim et al. (figure 3) discloses wherein a portion of the metal wire is exposed from the insulating coating portion (30) and faces the separation space, and the insulating layer (91) is disposed on an exposed surface of the metal wire.
Regarding claim 16, Ida et al. (figures 1-2c and para 0038-0048) discloses a wound coil (12) including a metal wire having a surface on which an insulating coating portion (14) is disposed, and having a winding portion (12a), having at least one turn (see figure 12b), and a lead-out portion (12b) extending from an end portion to provide a separation space (see figures 2a/2b), together with the winding portion (see figure 2a); a body including magnetic metal powder particles and an insulting resin and embedding the wound coil therein (para 0040).
Ida et al does not expressly discloses an insulating layer disposed on an exposed surface of the metal wire exposed from the insulating coating portion, and facing the separation space. 
Kim et al. (figures 1-3 and para 0052-0060) discloses an insulating layer (91) disposed on an exposed surface of the metal wire exposed from the insulating coating portion, and facing the separation space (see figure 3)(Note: the lead out portion is considered to be the outermost coil pattern which will have a similar configuration as the upper portion that is explained in figure 3) 

    PNG
    media_image1.png
    368
    730
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design an insulating layer disposed on an exposed surface of the metal wire exposed from the insulating coating portion, and facing the separation space as taught by Kim et al. to the inductive device of Ida et al. so as to greatly decrease the chances of a short circuiting occurring between the turns.


4.	Claims 3-6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al. (US 2018/0114631) in view of Kim et al. (US 2015/0255208) in further view of Yang et al. (US 2017/0032882).
Regarding claim 3, Ida et al. (figures 1-2c and para 0038-0048) discloses all the limitations as note above but does not expressly discloses wherein the insulating layer includes a metal oxide layer.
Yang et al. (para 0063 and figures 3-4) discloses wherein the insulating layer (215) includes a metal oxide layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer includes a metal oxide layer as taught by Yang et al. to the inductive device of Ida et al. so as to allow for a flow of the magnetic flux loop generated in the coil patterns become smoother, thereby improving impedance characteristics.
Regarding claim 4, Yang et al. (para 0063-0065) discloses wherein oxide layer includes a metal included in the metal wire.
Regarding claim 5, the modified inductive device of Ida et al discloses a layer (91) is only disposed on the exposed surface of the metal (see Kim et al. figure 3) but is silent as to whether or not the layer is a metal oxide layer.
Yang et al. (para 0063 and figures 3-4) discloses wherein the insulating layer (215) includes a metal oxide layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer includes a metal oxide layer as taught by Yang et al. to the inductive device of Ida et al. so as to allow for a flow of the magnetic flux loop generated in the coil patterns become smoother, thereby improving impedance characteristics.

Regarding claim 6, the modified inductive device of Ida et al discloses a wherein a thickness of the insulating layer is less than a thickness of the insulating coating portion (see Kim et al. figure 3) but is silent as to whether or not the layer is a metal oxide layer.
Yang et al. (para 0063 and figures 3-4) discloses wherein the insulating layer (215) includes a metal oxide layer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer includes a metal oxide layer as taught by Yang et al. to the inductive device of Ida et al. so as to allow for a flow of the magnetic flux loop generated in the coil patterns become smoother, thereby improving impedance characteristics.
Regarding claim 13, Ida et al. (figures 1-2c and para 0038-0048) discloses all the limitations as note above but does not expressly discloses wherein the magnetic powder particles include conductive magnetic metal powder.
Yang et al. (para 0063 and figures 3-4) discloses wherein the insulating layer includes the same resin as the insulating resin of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the magnetic powder particles include conductive magnetic metal powder as taught by Yang et al. to the inductive device of Ida et al. so as to allow for a flow of the magnetic flux loop generated in the coil patterns become smoother, thereby improving impedance characteristics.
Regarding claim 17, Ida et al. (figures 1-2c and para 0038-0048) discloses insulating layer disposed on only the exposed surface, but does not expressly discloses wherein the insulating layer includes a metal oxide layer including the same metal as the metal wire.
Yang et al. (para 0063 and figures 3-4) discloses wherein the insulating layer (215) includes a metal oxide layer including the same metal as the metal wire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer includes a metal oxide layer including the same metal as the metal wire as taught by Yang et al. to the inductive device of Ida et al. so as to allow for a flow of the magnetic flux loop generated in the coil patterns become smoother, thereby improving impedance characteristics.


5.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al. (US 2018/0114631) in view of Kim et al. (US 2015/0255208) in further view of Muneuchi et al. (US 2018/0182531).
Regarding claim 9, Ida et al. (figures 1-2c and para 0038-0048) discloses all the limitations as note above but does not expressly discloses wherein the body has
a low-density portion, disposed in the separation space, and a high-density portion disposed outside of the low-density portion and having density of the magnetic powder particles higher than that of the low-density portion.
Muneuchi et al. (para 0042 and figure 5) discloses wherein the body (see figure 5) has a low-density portion (52a), disposed in the separation space (note: there is a separation space between the lead portion 51b and coil portion 51a since the lead portion 51b is located in the low density section), and a high-density portion (52b) disposed outside of the low-density portion and having density of the magnetic powder particles higher than that of the low-density portion (see para 0042).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the body has low-density portion, disposed in the separation space, and a high-density portion disposed outside of the low-density portion and having density of the magnetic powder particles higher than that of the low-density portion as taught by Muneuchi et al. to the inductive device of Ida et al. so as to allow for the inductive device to exhibit high performance/permeability while having high insulation.
Regarding claim 10, the modified inductive device of Ida et al. designing wherein the low-density portion includes a low-melting-point resin having a melting point lower than a curing temperature of the insulating resin of the body. would have been an obvious design consideration based on intended application/environment use. Such as to obtain as specific inductance particular that will be implemented into specific application the inductive device is manufactured for.
Regarding claim 11, Muneuchi et al. (figure 5) discloses wherein the low-density portion and the high-density portion are integrated with each other.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ida et al. (US 2018/0114631) in view of Kim et al. (US 2015/0255208) in further view of Matumoto et al. (US 2020/0075219).
Regarding claim 12, Ida et al. (figures 1-2c and para 0038-0048) discloses all the limitations as note above but does not expressly discloses wherein the insulating layer includes the same resin as the insulating resin of the body.
Matumoto et al. (para 0035 and 0039) discloses a teaching wherein the insulating layer (20) includes the same resin (30) as the insulating resin of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating layer includes the same resin as the insulating resin of the body as taught by Matumoto et al. to the inductive device of Ida et al. so as to save in production cost/time since less of different material are need to make the inductive device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837